Citation Nr: 1115770	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to June 1998.  

This matter is now before the Board of Veterans' Appeals (Board) pursuant to a May 2005 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded this case for additional development in October 2009.  It has now been returned for appellate adjudication.  

The  issue of an increased rating for the Veteran's service-connected left knee disability has been potentially raised by the record (including in a February 2010 submission by the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current right knee disorder is not etiologically related to active military service.  


CONCLUSION OF LAW

A current right knee disorder was not incurred in or caused by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Board finds that the Veteran is not entitled to service connection for a right knee disorder.  

A review of the Veteran's service treatment records reveals he complained of and received treatment for right knee pain.  An October 1980 treatment record notes that the Veteran pulled a muscle in his right leg.  There is a subsequent notation in November 1980 that he was applying heat to the leg.  No indication is specifically made regarding his knee.  A May 1997 service treatment record indicates the veteran was seen for right knee pain that had started two weeks prior.  The assessment made was retropatellar pain syndrome (RPPS) and the Veteran was advised to exercise/stretch and was put on a profile.  A July 1997 service treatment record notes the Veteran had right knee pain for a month, with pain in the patella area.  There was full range of motion and no edema.  The Veteran was again assessed with RPPS.  The Veteran's Report of Medical History from his separation examination in February 1998 referenced right knee pain; he indicated the pain was shifting from the right to the left knee.  The Report of Medical Examination from his separation examination notes a pinched nerve that was treated in 1997.  

The Veteran contends that his right knee has bothered him ever since discharge from service.  An August 1999 VA examiner noted that the Veteran complained of bilateral knee problems and he diagnosed him with bilateral chondromalacia of patella.  An x-ray report taken for the examination notes that the Veteran's osseous structure are intact without evidence of fracture or other acute bony injury.  The conclusion was a normal right knee.  

A November 2004 VA treatment record shows the Veteran had a primary care consultation.  The Veteran complained of bilateral knee pain and the examiner indicated he thought it was likely to be mild degenerative joint disease.  A December 2004 orthopedic consult indicates that the Veteran's bilateral knee showed no evidence of atrophy and full range of motion.  There was patellofemoral click of the right knee and no pain.  The examiner indicated that x-rays demonstrated early signs of osteoarthritis of both knee.  However, the examiner stated that the findings did not explain all of his symptoms and so an MRI was ordered (which the Board notes was not completed until May 2005).  No diagnosis of the knees was given pending the MRI.  A February 2005 VA examiner noted that x-rays of the Veteran's right knee were reviewed and were normal.  The examiner gave an impression of right knee pain, suspect lateral compression syndrome and osteoarthritis of the right AC joint.  The right AC joint was injected with good pain relief.  

The VA examiner who conducted a March 2005 examination and issued a May 2005 addendum opinion reported the Veteran's claims file (including pertinent medical records) was available and reviewed before the preparation of his report.  The examiner diagnosed the Veteran with current right knee degenerative joint disease (including based off of November 2004 x-rays) and indicated that there was no continuum of problems from the Veteran's "retropatellar pain syndrome" of the right knee during service to the present problems with his right knee.  The examiner then opined that it was more likely than not that the Veteran's right knee problems were not related to his two visits while on active duty for the diagnosis of retropatellar pain syndrome.  However, the RO tabbed certain evidence for the VA examiner's review and the examiner only addressed this evidence that was tabbed, particularly as the RO had requested that the examiner "review the tabbed evidence." 

A May 2005 MRI study of the right knee was conducted following the May 2005 VA examination report.  The MRI report notes that comparison is made to the x-rays of the right knee from November 2004.  The radiologist notes that the meniscus and collateral ligaments were unremarkable and cruciate ligaments were also intact.  No meniscal tear was seen and minimal joint effusion is seen.  Normal signal is seen in the proximal tibia, distal femur and patella without any discrete fracture lines or bone contusions.  Patellar tendon and quadriceps tens were unremarkable and the cartilage was grossly intact.  No significant degenerative changes were seen.  However, the radiologist found a multi loculated cystic legion in the right proximal posterlateral calf between the head of the lateral gastrocnemius and soleus muscles with the communicating of the proximal right tibiofibular joint.  The radiologist noted that it likely represents a dissecting synovial cyst and it could be aspirated and pain medicine injected using CT guidance if required.  

In April 2006 the Veteran indicated in a written submission that based on the MRI the Veteran had received, there is a leak somewhere in his knee joint.  Because it had been there for an extended time, it caused a "sac" of fluid behind his knee.  The Veteran indicated it had attempted to be removed, but it has not been removed entirely.  The Veteran further indicated that since his retirement from the military, he has had only one MRI and that x-rays alone were unable to determine what the condition was.  

The Board was concerned in October 2009 that certain records in the claims file related to the Veteran's right knee were not reviewed at the time of the 2005 VA examination and opinion, as they had not been tabbed by the RO.  The Board found the rationale of the May 2005 VA examiner wanting due to incomplete records in its October 2009 remand and here again assigns it little to no probative value.  The Board remanded the case in October 2009 for a new VA examination with a "full review of the Veteran's service treatment records, medical records and claims file."  

A January 2010 VA examiner, who reviewed the Veteran's entire claims file and physically examined the Veteran, noted the Veteran reported the onset of his knee pain in 1997.  His current treatment for the knee is over the counter pain reliever, 800 mg, twice daily as needed.  Upon physical examination, the Veteran was noted to have a normal gait, with some clicks or snaps, but no grinding, instability, patellar or meniscus abnormality.  There was full range of motion with the knee, with no object evidence of pain with active motion.  The examiner found no joint ankylosis and negative drawer and mcmurray's signs.  The patella was freely mobile with negative effusion or redness and each patella glides freely and without pain.  A new x-ray was obtained, dated January 2010.  The radiologist noted in the report that there are no focal bone defects and the joint spaces were preserved.  There was no evidence of degenerative joint disease.  Bone textures and density are normal and there are no soft tissue calcifications or metallic densities.  The examiner also included the entirety of the results of the May 2005 MRI in his January 2010 report.  

The January 2010 VA examiner noted in his diagnosis that there was no radiographic evidence of degenerative joint disease of the right knee.  There was also no clinical evidence of functional impairment to the right knee.  There was no clinical evidence of patellofemoral syndrome and there was a known history of a Baker's cyst.  The examiner opined that the Veteran's right knee disability was not caused by or a result of his military service.  His rationale was that the Veterans had a Baker's cyst as identified by the MRI in 2005.  The examiner noted that the Veteran's local provider performed some intervention to drain the cyst.  The examiner also noted the Veteran's service treatment records where he presented for right knee pain.  The examiner opined that the description of the right knee condition and the examinations at the time (during service) did not reveal the likelihood of an ongoing, permanent disability.  The Veteran was returned to duty with no permanent alterations in his military duties.  

The examiner further explained that the Veteran's post-military care related to the right knee consists of issues directed towards a Baker's cyst, a condition usually behind the knee joint, and right knee paint treated with medications.  The examiner notes that there is no evidence that a Baker's cyst existed during military service.  He also indicated that the Veteran's x-ray of the right knee performed in January 2010 and the MRI from 2005 do not reveal degenerative changes to the right knee.  The military service records do not reveal degenerative changes to the right knee.  Therefore, the examiner opines that the nature and etiology of the Veteran's knee pain is not the result of degenerative changes.  The examiner noted his current normal exam and that the Veteran has a history of a Baker's cyst.  The examiner notes that this can cause knee pain and from the evidence presented it is the most likely etiology of the Veteran's knee pain.  The Veteran has two reports of no degenerative changes, including an MRI and no report of degenerative changes during in-service care.  The examiner notes that the nature of the in-service care appears to be related to patellofemoral syndrome, which is not present on the current examination.  The examiner opines that the Veteran's current knee disability is not related to service, but rather is related to a Baker's cyst.  

Although the Veteran complained about the adequacy of the January 2010 VA examination in a February 2010 letter, the Board finds the January 2010 examination report highly probative because it was based upon a physical examination of the Veteran, appropriate testing and interpretation thereof, a review of the relevant medical evidence in the claims file and the examiner provided supporting rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The VA examiner clearly stated his rationale and the Board finds the explanation to be sufficient.  Further development regarding this issue would be futile because there is no additional medical evidence or medical literature identified as possibly necessary to reach an opinion.  As such, the opinion is adequate for adjudicative purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390-391 (2010).  

The Veteran is competent to report matters which a layperson may perceive (such as various knee symptoms suffered) and the Board also finds his account of right knee symptoms is credible when evaluated in light of the totality of the record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")  While the Board finds the Veteran credible and he is competent to describe certain right knee symptoms, he is not competent to provide testimony regarding the etiology or diagnosis of his claimed right knee disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The etiology and diagnosis of the Veteran's right knee disorder is not a simple identification that a layperson is competent to make.  Jandreau v. Nicholson, 492 F.3d 1372, n. 4, 1377 (Fed. Cir. 2007)).  (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology or diagnosis of this disability.  Given the medical expertise necessary in making such an opinion as to etiology of this disability and the assignment of symptoms to a particular diagnosis, this Veteran's statements regarding etiology of his right knee disorder do not constitute competent medical evidence on which the Board can make a determination.

For the purposes of service connection, the Veteran's lay assertions of a continuity of symptomatology since his in-service treatment are outweighed by the opinion of the January 2010 VA examiner, who reviewed the Veteran's entire claims file and opined that the Veteran's current symptoms are not due to any injury or complaint from the Veteran's military service.  Rather, the examiner noted that the Veteran suffered from a different knee disorder in service than what he has now and that his current pain is likely as result of his Baker's cyst.  

The competent and most probative evidence of record does not link the Veteran's current right knee pain to service.  In fact, the only competent and probative medical opinion (the January 2010 VA examination report) is against the Veteran's claim.  As previously indicated, this Veteran's statements regarding the etiology of his right knee disorder as being related to his military service or any other factor do not constitute competent medical nexus evidence on which the Board can make a service connection determination.

Therefore, a nexus to service has still not been shown.  For the Board to conclude that the Veteran's claimed current right knee disorder was related to his military service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  Taking into consideration all of the foregoing, the Board finds that the Veteran's right knee disorder has not been shown to be etiologically related to an event, disease, or injury in service.  The preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a right knee disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims by a letter in February 2005.  Although notice under Dingess may have been inadequate in terms of vehicle or timing, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, as the claim is being denied.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records.  VA treatment records have been associated with the claims file.  The record also contains private treatment records the Veteran provided and authorized VA to obtain.  The Veteran was provided VA examinations.  Statements of the Veteran and his representatives have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by its October 2009 remand has now been satisfactorily completed and substantially complied with.  This includes action to furnish another VA examination to the Veteran and readjudicate the claim.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


